PER CURIAM.
Finding no abuse of discretion, we affirm the denial of the former husband’s petition to modify his alimony obligation to his former wife. See Garvey v. Garvey, 138 So.3d 1115, 1118 (Fla. 4th DCA 2014) (“The standard of review for an order on a [petition] to modify alimony is abuse of discretion.”); Lopez v. Lopez, 920 So.2d 1165, 1167 (Fla. 3d DCA 2006) (“A trial court’s Order regarding modification of alimony may not be disturbed on appeal in the absence of a showing of clear abuse of discretion.”).
Affirmed.